Case 1:18-cv-23830-FAM Document 39 Entered on FLSD Docket 12/14/2018 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                      CASE NO.: 1:18-CV-23830

 YANIRA DIAZ RUBIO,

          Plaintiff,
 v.

 BALUJA INSURANCE CORP.
 d/b/a UNIVISTA INSURANCE,
 and BALUJA, YOSBEL, individually

          Defendants,
                                                                /

                                    Plaintiff Voluntary Dismissal

      Plaintiff, by and through the undersigned, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) hereby

  dismisses the above styled action as to all Defendants, without prejudice. Plaintiff gave notice

  to Defendants counsel whom do not oppose Plaintiff’s request to voluntary dismiss the claim

  without prejudice.

  DATED: October 31, 2018

                                           Respectfully Submitted,

                                           /s/ Alberto Naranjo
                                           AN@ANLawFirm.com
                                           AN Law Firm, P.A.
                                           7900 Oak Lane #400
                                           Miami Lakes, FL 33016
                                           Telephone: 305-942-8070
                                           ATTORNEY FOR THE PLAINTIFF
